UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2599


SYED ASKRI,

                 Debtor – Appellant,

          v.

FIRST HORIZON BANK, a division of First Tennessee          Bank
National Assn.; LVE III HOMEOWNERS ASSN. INC.,

                 Creditors – Appellees,

          and

THOMAS P. GORMAN,

                 Trustee – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:15-cv-01135-AJT-IDD)


Submitted:    June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Syed Askri, Appellant Pro Se.      Jason Michael Floyd, BWW LAW
GROUP, LLC, Richmond, Virginia; Erik William Fox, REES BROOME,
PC, Tysons Corner, Virginia; Eva Choi, OFFICE OF THE CHAPTER 13
TRUSTEE, Alexandria, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Syed Askri appeals the district court’s order affirming the

bankruptcy court’s order denying confirmation of his Chapter 13

plan without leave to amend.          We have reviewed the record and

find no reversible error.       Accordingly, we affirm.          We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      3